959 F.2d 232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John William SIMMS, Plaintiff-Appellant,v.James N. ROLLINS, Warden;  Shawn Jackson, Hearing Officer;State of Maryland;  Lucille Maurer, Treasurer;JAMES TRIMBLE, Inmate 161658,Defendants-Appellees.

No. 91-7732.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1992.Decided April 7, 1992.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Chief District Judge.  (CA-91-1079)
John William Simms, appellant pro se.
D.Md.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
John William Simms appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Simms v. Rollins, No. CA-91-1079 (D.Md. Oct. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.